     Case 3:19-cv-02074-G Document 33 Filed 12/03/19             Page 1 of 11 PageID 573


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 NATIONAL RIFLE ASSOCIATION OF                  §
 AMERICA,                                       §
                                                §
          Plaintiff and Counter-Defendant,      §
                                                §
and                                             §
                                                §
WAYNE LAPIERRE,                                 §
                                                §
          Third-Party Defendant,                §
                                                §
v.                                              §    Civil Action No. 3:19-cv-02074-G
                                                §
ACKERMAN MCQUEEN, INC.,                         §
                                                §
          Defendant and Counter-Plaintiff,      §
                                                §
and                                             §
                                                §
MERCURY GROUP, INC., HENRY                      §
MARTIN, WILLIAM WINKLER,                        §
MELANIE MONTGOMERY, AND                         §
JESSE GREENBERG,                                §
                                                §
          Defendants.                           §

               DJ INVESTMENTS, LLC’S MOTION TO QUASH SUBPOENA

          Non-Party DJ Investments, LLC files this Motion to Quash the Subpoena to Produce

Documents issued to DJ Investments, LLC by the National Rifle Association of America (“NRA”),

attached as Exhibit A hereto, and in support thereof would respectfully show as follows:

     I.      BACKGROUND

          On August 30, 2019, the NRA initiated this case against Ackerman McQueen and

defendants Mercury Group, Martin, and Greenberg, while maintaining three additional cases

against Ackerman McQueen in Virginia. After the defendants filed a motion to dismiss, the NRA



Motion to Quash Subpoena                                                                   1
   Case 3:19-cv-02074-G Document 33 Filed 12/03/19                  Page 2 of 11 PageID 574


filed its Amended Complaint on October 25, 2019 (Doc. 18). Defendants then filed a new motion

to dismiss (Doc. 28) on November 15, 2019. That motion is currently pending. The defendants

also filed their Amended Answer, Amended Counterclaim, and Third-Party Complaint (Doc. 31)

on November 15, 2019.

       The NRA’s First Amended Complaint purports to assert the following causes of action:

       1. Claims for false association under the Lanham Act, 15 U.S.C. § 1125(a)(1)(A) (see

           Doc. 18 at 40);

       2. Copyright infringement under 17 U.S.C. § 101 et seq. (see Doc. 18 at 42);

       3. Conversion (see Doc. 18 at 43);

       4. Fraud (see Doc. 18 at 45);

       5. Breaches of fiduciary duties (see Doc. 18 at 52);

       6. Conspiracy (see Doc. 18 at 55);

       7. Breach of fiduciary duty of loyalty (see Doc. 18 at 56); and

       8. Breach of contract (see Doc. 18 at 58).

Each of the aforementioned claims is based on the business relationship between the NRA and its

long-time PR firm, Ackerman McQueen. Neither the factual allegations nor the stated claims relate

to DJ Investments or the documents requested in the NRA’s subpoena. DJ Investments is

mentioned only in paragraph 5 of the Amended Complaint, wherein the NRA identifies

“Defendant Winkler” and states that he “is affiliated with business entities located in this District,

including DJ Investments, LLC.” See Doc. 18 at 6. That paragraph also contains the only mention

of WBB Investments LLC. None of the relevant facts or claims alleged by the NRA relate to DJ

Investments or WBB Investments.




Motion to Quash Subpoena                                                                            2
   Case 3:19-cv-02074-G Document 33 Filed 12/03/19                  Page 3 of 11 PageID 575


       The defendants’ Amended Answer, Amended Counterclaim, and Third-Party Complaint,

likewise, contain no claims or defenses related to DJ Investments, WBB Investments, or the

documents requested in the NRA’s subpoena. The only factual allegation related in any way to DJ

Investments or WBB Investments is in paragraph 51 of the defendants’ Amended Answer, where

defendants describe the initial efforts “to facilitate and help structure the financing of a personal

home for LaPierre,” a transaction that was never consummated. See Doc. 31 at 92-93. The NRA

decided to establish WBB Investments for the purpose of purchasing a home for LaPierre and his

wife in Dallas because LaPierre allegedly wanted his residence location to remain anonymous for

safety reasons. See Winkler Declaration, attached as Exhibit B hereto, at ¶ 5. The NRA owned a

99 percent interest in WBB Investments and DJ Investments owned the remaining 1 percent

interest. Had the transaction been completed, DJ Investments would have been tasked with

managing the property for LaPierre and the NRA. See Winkler Declaration at ¶ 6. The NRA

transferred funds to WBB Investments with which WBB Investments would have been able to

initiate the real estate transaction, and within approximately two weeks WBB Investments returned

those funds to the NRA because DJ Investments declined to participate in this transaction (it

became apparent to DJ Investments that LaPierre’s alleged safety concerns were not the primary

reason for the contemplated purchase). See Winkler Declaration at ¶ 7. The NRA has since

removed DJ Investments and solely controls WBB Investments. See Winkler Declaration at ¶ 10.

       Although paragraph 51 of the defendants’ Amended Answer mentions this contemplated

transaction, neither the transaction itself nor anything else related to DJ Investments or WBB

Investments is relevant to any claim or defense asserted in this case. The defendants’ counterclaim

and third-party complaint state the following causes of action:

       1. Libel per se (for accusing Ackerman McQueen of extortion) (see Doc. 31 at 111);




Motion to Quash Subpoena                                                                           3
   Case 3:19-cv-02074-G Document 33 Filed 12/03/19                 Page 4 of 11 PageID 576


         2. Tortious interference with contract (regarding employment agreements for talent hired

            to promote the NRA) (see Doc. 31 at 112);

         3. Declaratory judgment (regarding the confidentiality provision of the Services

            Agreement between the NRA and Ackerman McQueen) (see Doc. 31 at 112);

         4. Fraud (related to NRATV and compensation of talent hired to promote the NRA) (see

            Doc. 31 at 113); and

         5. Breach of contract (regarding the NRA’s failure to pay Ackerman McQueen’s invoices,

            failure to indemnify and reimburse Ackerman McQueen for expenses arising from

            government inquiries, failure to secure a $3 million letter of credit securing Ackerman

            McQueen’s invoices, and failure to pay a termination fee upon termination of the

            Services Agreement for PR services) (see Doc. 31 at 113-122).

Like the causes of action asserted by the NRA and the defendants’ defenses thereto, the

counterclaims and third-party claims asserted by the defendants are wholly unrelated to DJ

Investments, WBB Investments, or the documents requested in the NRA’s subpoena.

   II.      THE SUBPOENA IS OVERBROAD AND SEEKS IRRELEVANT AND
            PRIVILEGED DOCUMENTS

         The NRA served its Subpoena for Production of Documents on DJ Investments on

November 21, 2019, commanding production of documents by 9 a.m. on November 25, 2019.

Counsel for the NRA agreed to extend the deadline to respond to the subpoena to December 4,

2019.

         The subpoena seeks various “documents and records” and defines the terms “document”

and “record” to “mean all writings of any sort” and states that “each term should be construed in

its broadest sense” and further includes, without limitation, a description of every imaginable type

of document and any electronically recorded data that “can be obtained or translated through



Motion to Quash Subpoena                                                                          4
   Case 3:19-cv-02074-G Document 33 Filed 12/03/19                    Page 5 of 11 PageID 577


detection devices or other means into any reasonably useable or recordable format.” See Exhibit

A. The NRA’s definition of “refer or relate to” is similarly overbroad, including anything that

might be “factually, legally or logically connected to the subject matter of the particular Request.”

Id. Additionally, the NRA’s definition of “You” or “Your” is overly broad in that it includes not

only DJ Investments but also “all present and former agents, employees, representatives, advisors,

officers, task force officers, attorneys, consultants, investigators, individuals, and entities acting

on behalf of, or pursuant to, the direction” of DJ Investments. Id.

         The subpoena requests “all documents and records” that “refer or relate to” any “actual or

potential purchases, sales or holdings” of “any . . . type of property” by anybody falling within the

definition of “you” or “your” without any restriction on the time and scope of the request. Id. at

Request No. 1. It further requests “all documents and records” that “refer or relate to your financial

condition,” specifically including tax returns, and documents showing all transactions “in which

You purchased, sold, traded, leased, borrowed, collateralized, gifted, accepted or auctioned any

property or asset” “between January 1, 2016, and the present.” Id. at Request Nos. 8-10.

         The subpoena also requests “documents and records” establishing the corporate structure

and bylaws, Articles of Incorporation, and the identity of each investor, member, subsidiary,

parent, sibling, affiliated entity, executive, employee, director, manager, and agent. Id. at Request

No. 3.

         The NRA further requests “all documents and records” that “refer or relate to

communications with or on behalf of the [NRA], or an agent, director, employee, officer,

representative of the NRA, or an individual purporting to act on behalf of the NRA.” Id. at Request

No. 2.




Motion to Quash Subpoena                                                                            5
   Case 3:19-cv-02074-G Document 33 Filed 12/03/19                    Page 6 of 11 PageID 578


          With regard to WBB Investments, the NRA requests “all documents and records” that

“refer or relate to the formation, creation, drafting, development, and execution of the Company

Agreement of WBB Investments, LLC,” “all documents concerning meetings and communications

involving the actual or potential members, managers, or investors with respect to the Company

Agreement of WBB Investments,” and “all engagement or retention letters with any attorney

concerning the formation, creation, drafting, development, and execution of the Company

Agreement of WBB Investments” and “all documents that refer or relate to any such engagement

or retention letter.” Id. at Request Nos. 4-7.

   III.      NRA AND ITS COUNSEL VIOLATED RULE 45

          Under Rule “45(d)(1), ‘[a] party or attorney responsible for issuing and serving a subpoena

must take reasonable steps to avoid imposing undue burden or expense on a person subject to the

subpoena,’ and ‘[t]he court for the district where compliance is required must enforce this duty

and impose an appropriate sanction – which may include lost earnings and reasonable attorney’s

fees – on a party or attorney who fails to comply.” MetroPCS v. Thomas, 327 F.R.D. 600, 606

(N.D. Tex. 2018) (Horan, M.J.); see also Fed. R. Civ. P. 45(d)(1).

   IV.       MOTION TO QUASH

          Rule 45 requires the Court to quash or modify a subpoena that (i) fails to allow a reasonable

time to comply; (iii) requires disclosure of privileged or other protected matter, if no exception or

waiver applies; or (iv) subjects a person to undue burden. Fed. R. Civ. P. 45(d)(3)(A). The Court

may also quash or modify a subpoena that requires disclosure of a trade secret or other confidential

research, development, or commercial information. Fed. R. Civ. P. 45(d)(3)(B).

          a. The subpoena subjects DJ Investments to undue burden.




Motion to Quash Subpoena                                                                             6
   Case 3:19-cv-02074-G Document 33 Filed 12/03/19                    Page 7 of 11 PageID 579


        “Whether a burdensome subpoena is reasonable must be determined according to the facts

of the case, such as the party’s need for the documents and the nature and importance of the

litigation.” Thomas, 327 F.R.D. at 609 (citing Wiwa v. Royal Dutch Petroleum Co., 392 F.3d 812,

818 (5th Cir. 2004)). The following factors are relevant to the consideration of whether the

subpoena imposes an undue burden: “(1) relevance of the information requested; (2) the need of

the party for the documents; (3) the breadth of the document request; (4) the time period covered

by the request; (5) the particularity with which the party describes the requested documents; and

(6) the burden imposed.” Id. Where, as here, the documents are requested from a non-party, the

Court “may also consider the expense and inconvenience to the non-party.” Id.

        The relevance of a subpoena seeking discovery is measured by the standard articulated in

Rule 26(b)(1), which limits the scope of discovery to “any nonprivileged matter that is relevant to

any party’s claim or defense and proportional to the needs of the case, considering the importance

of the issues at stake in the action, the amount in controversy, the parties’ relative access to relevant

information, the parties’ resources, the importance of the discovery in resolving the issues, and

whether the burden or expense of the proposed discovery outweighs its likely benefit.” Fed. R.

Civ. P. 26(b)(1); see also Thomas, 327 F.R.D. at 609. The subpoena must, therefore, be limited to

“documents that are relevant to any party’s claim or defense” and cannot be used to “develop new

claims or defenses that are not already identified in the pleadings.” Thomas, 327 F.R.D. at 609

(citing Samsung Electronics Am., Inc. v. Chung, 321 F.R.D. 250, 280 (N.D. Tex. 2017)). The

document requests must also “describe with reasonable particularity each item or category of items

to be inspected.” See Fed. R. Civ. P. 34 (b)(1)(A). The subpoena at issue here is improper based

on any factor considered.




Motion to Quash Subpoena                                                                               7
   Case 3:19-cv-02074-G Document 33 Filed 12/03/19                 Page 8 of 11 PageID 580


       As set forth above, the documents requested in this subpoena are entirely irrelevant to any

party’s claim or defense and this subpoena can only be intended to seek documents that might

develop new claims or defenses. The subpoena is, therefore, impermissible and necessarily unduly

burdensome.

       In addition to limiting discovery to relevant information, Rule 26 specifies that the

discovery must be proportional to the needs of the case. Fed. R. Civ. P. 26(b)(1); see also Thomas,

327 F.R.D. at 609. Because the NRA has made no attempt to limit its document requests to matters

that are relevant to any pleaded claim or defense, this subpoena cannot be proportional to the needs

of the case.

       The subpoena is facially overbroad, which is sufficient to support a finding of undue

burden. See Thomas, 327 F.R.D at 610. Courts have found similarly broad subpoenas to be facially

overbroad where they sought “all documents concerning the parties to [the underlying] action,

regardless of whether those documents relate to that action and regardless of date,” where “[t]he

requests are not particularized,” and where “[t]he period covered by the requests is unlimited.” Id.

(citing Am. Fed’n of Musicians of the U.S. & Canada v. Skodam Films, LLC, 313 F.R.D. 39, 45

(N.D. Tex. 2015). As discussed above, the NRA’s definitions are facially overbroad, Requests 1,

8, 9, and 10 seek all documents concerning all property purchased, sold, or otherwise acquired or

held by DJ Investments and all of DJ Investments’ finances (in the case of Request No. 1 without

any limitation on time), Request 2 seeks all communications with any person working for or on

behalf of the NRA without any limitation on time or scope, and Request 3 seeks documents

pertaining to DJ Investments’ corporate documents and all persons or entities affiliated with it

without any limitation on time or scope, and Requests 4-7 seek documents concerning the




Motion to Quash Subpoena                                                                          8
   Case 3:19-cv-02074-G Document 33 Filed 12/03/19                 Page 9 of 11 PageID 581


formation of WBB Investments. None of this information is relevant to the claims or defenses

alleged by any party in this litigation.

        Because DJ Investments was not involved in the business relationship between the NRA

and Ackerman McQueen which forms the basis for the claims and defenses alleged in this suit, DJ

Investments does not possess any documents relevant to this litigation. Furthermore, to the extent

any documents responsive to Request 2 (communications with the NRA) are relevant, those are

already in the NRA’s possession, custody, or control, and therefore responding to that request

would be unduly burdensome for DJ Investments. Similarly, because the NRA controls WBB

Investments, documents related to WBB Investments and the contemplated house purchase are

also in the NRA’s possession, custody, or control, rendering a response to Requests 4-7 unduly

burdensome.

        Furthermore, DJ Investments owns no assets and is in the process of dissolution, rendering

any effort to accumulate and produce responsive documents disproportionately expensive and

inconvenient.

        b. The subpoena requires disclosure of privileged or other protected matters.

        In addition to imposing an undue burden and seeking documents that are not relevant to

the claims and defenses alleged in this case, Requests 4-7 are also improper to the extent they seek

privileged attorney-client communications between DJ Investments or WBB Investments and their

attorneys. Additionally, numerous courts have held that because tax returns are “highly sensitive

documents,” their discovery requires that the requesting party demonstrate both: (1) that the

requested tax information is “relevant’ to the subject matter of the action; and (2) that there is a

“compelling need” for the information because the information contained in the tax returns is not

“otherwise readily obtainable” through alternative forms of discovery. See, e.g., Butler v. Exxon




Motion to Quash Subpoena                                                                          9
  Case 3:19-cv-02074-G Document 33 Filed 12/03/19                  Page 10 of 11 PageID 582


Mobil Ref. & Supply Co., No. Civ.A 07-386-C-M2, 2008 WL 4059867, at *2 (M.D. La. Aug. 28,

2008) (citing National Gas Pipeline Co. of Am., 2 F.3d 1397, 1411 (5th Cir. 1993)); Interstate

Narrow Fabrics, Inc. v. Century USA, Inc., No. 1:02-cv-00146, 2004 WL 444570 at *2 (M.D.N.C.

Feb. 24, 2004); Premium Serv. Corp. v. Sperry & Hutchinson Co., 511 F.2d 225, 229 (9th Cir.

1975).

         c. The subpoena requires disclosure of confidential commercial information.

         The subpoena requests an abundance of confidential commercial information of a non-

party, including banking and financial records, tax returns, contracts, communications, and

information related to investors, employees, and agents, all of which is unrelated to the claims and

defenses at issue in this litigation.

         d. The subpoena fails to allow a reasonable time to comply.

         The subpoena fails to allow a reasonable time to comply. On its face, the subpoena required

document production just two business days after it was served on DJ Investments. The NRA

agreed to allow additional time to comply, extending the response deadline to December 4, 2019.

However, given the breadth of the documents sought, and the intervening Thanksgiving holiday,

even this extended deadline afforded DJ Investments only approximately seven business days to

produce voluminous documents created since 2015, and the subpoena’s response deadline remains

unreasonable. If production is ordered by the Court, DJ Investments will need additional time to

comply.

    V.      CONCLUSION

         For the foregoing reasons, DJ Investments requests that this Court grant its motion to quash

the non-party subpoena and award DJ Investments its fees and costs.




Motion to Quash Subpoena                                                                          10
  Case 3:19-cv-02074-G Document 33 Filed 12/03/19                Page 11 of 11 PageID 583


                                                    Respectfully submitted,
                                                    By: /s/ Randy Johnston
                                                    Randy Johnston
                                                    State Bar No. 10834400
                                                    randy@jtlaw.com
                                                    Karen K. Fitzgerald
                                                    State Bar No. 11656750
                                                    karen@jtlaw.com
                                                    Johnston Tobey Baruch, PC
                                                    12377 Merit Drive, Suite 880
                                                    Dallas, Texas 75251
                                                    Telephone: (214) 741-6260
                                                    Facsimile: (214) 741-6248

                                                    Attorneys for DJ Investments LLC


                                     Certificate of Conference
        On November 25, 2019, Randy Johnston conferred with Michael Collins concerning the
merits of this motion and objections to the subpoena served on DJ Investments. Mr. Collins
opposed the relief sought by this motion.
                                                    /s/ Randy Johnston
                                                    Randy Johnston


                                   Certificate of Service
        I certify that on December 3, 2019, I electronically submitted the foregoing document
with the Clerk of Court for the U. S. District Court, Northern District of Texas, using the
electronic case file system of the court. The electronic case file system sent a “Notice of
Electronic Filing” to all individuals who have consented in writing to accept this Notice as
service of this document by electronic means.
                                                            /s/ Karen K. Fitzgerald




Motion to Quash Subpoena                                                                        11
